Citation Nr: 1015499	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-19 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated 70 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected migraine headaches, currently evaluated 30 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected asthma, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from March 1995 to July 2007. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  Original jurisdiction in this case 
has been transferred to the RO in Louisville, Kentucky.  


FINDING OF FACT

In a signed statement received on March 11, 2010, the Veteran 
indicated that he wished to withdraw all appeals currently 
before the Board.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive 
appeals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.         See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  See 38 C.F.R. § 20.204(b) (2009).
In this case, the RO granted the Veteran's service-connection 
claims for PTSD, migraine headaches, and asthma in the above-
referenced November 2007 rating decision; 10 percent, 10 
percent, and zero percent disability ratings were 
respectively assigned.  The Veteran disagreed with these 
assigned ratings and perfected appeals as to all three 
issues.

During the pendency of the appeal, the RO increased the 
Veteran's PTSD disability rating from 10 to 70 percent, his 
migraine headache rating from 10 to 30 percent, and his 
asthma rating from 0 to 10 percent.  See the RO's November 
2009 rating decision.  Thereafter, the Veteran submitted a 
signed statement received in March 2010, indicating that he 
wished to withdraw all of his appeals in light of his newly-
assigned 100 percent combined rating.  See the Veteran's 
March 11, 2010 letter to the Board.  The Board finds that 
this statement qualifies as a valid withdrawal of the 
increased rating issues on appeal.  See 38 C.F.R. § 20.204 
(2009).

Therefore, in light of the Veteran's withdrawal of his 
appeals there remains no allegation of error of fact or law 
for appellate consideration.  Accordingly, these three 
matters will be dismissed.


ORDER

The appeal for an increased disability rating for PTSD is 
dismissed.

The appeal for an increased disability rating for migraine 
headaches is dismissed.

The appeal for an increased disability rating for asthma is 
dismissed.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


